DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants Amendment did not overcome the previous rejections.  Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mobility of the container must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not discuss a mobile container.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claims 1 and 13, the claim includes the limitation “mobile container” which is not mentioned in the specification.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 13, the phrase “mobile container” is not further defined in the specification, creating uncertainty to the scope of the claim.  A mobile container will be interpreted as a container that has been moved to a remote location.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walliser (US 2016/0050862).
In re. claim 1, Walliser teaches a system for controlling a network of farms (greenhouses (12) from one of the chosen greenhouses) (para [0055]) comprising a memory storing machine-readable instructions (device onto which instructions are stored) (para [0031]); and one or more processors (20) communicatively coupled with the memory and configured to execute the machine-readable instructions (para [0031]) to receive communications from a plurality of remotely located modular farms (from sensor control modules (40, 42, 44, 46)) (para [0029]), the plurality of remotely located 
In re. claim 2, Walliser teaches the system of claim 1, wherein the communications further include climate data corresponding to the contained environment (via the environmental SCM (40) (para [0028]) along with the other sensor control modules (40, 42, 44, 46)).
In re. claim 3, Walliser teaches the system of claim 2, wherein the crop yield data includes an amount of a crop harvested over a time period (as the claim further defines a non-selected embodiment of claim 2).
In re. claim 4, Walliser teaches the system of claim 2, wherein the climate data includes one or more of humidity (164) (fig. 6), CO2 level (166), temperature (162), light level (132), air flow across a crop (188), water levels supplied to a crop (52wl) (fig. 5), and nutrient solution parameters (52ec), sensed over time within the contained environment (via line graphs) (fig. 8) (para [0056]).

In re. claim 6, Walliser teaches the system of claim 2, wherein the farm operations data includes amounts of resources consumed over a time period, the resources including one or more of fuel, id nutrients (as the claim further defines a non-selected embodiment of claim 2).
In re. claim 7, Walliser teaches the system of claim 1, further comprising one or more modules (sensor control modules (40, 42, 44, 46)) (para [0031]) communicatively coupled to the one or more processors (para [0031]) and operative to monitor and control components of each of the plurality of remotely located modular farm (12), the components including one or more of a sensor (e.g. 162-168) (fig. 6), equipment (e.g. 180-190) (fig. 6), crop recipe (recipe instructions sent to sensor control modules (40, 42, 44, 46)) (para [0031]).
In re. claim 8, Walliser teaches the system of claim 1, wherein the one or more processors is further configured to execute the machine-readable instructions to: aggregate data from multiple modular farms (provided to the server (18)) (para [0053]), the aggregated data including data relating climate data, equipment data (via the environmental SCM (40) (para [0028]) along with the other sensor control modules (40, 42, 44, 46)).
In re. claim 9, Walliser teaches the system of claim 8, wherein the one or more processors is further configured to execute the machine-readable instructions to: determine from the aggregated data, one or more of crop recipe optimization for a particular crop (modify existing recipes) (para [0055]).
In re. claim 10, Walliser teaches the system of claim 1, wherein the transmitted communication includes instructions to carry out operations comprising controlling and monitoring 
In re. claim 12, Walliser teaches the system of claim 1, wherein the transmitted communication includes instructions for executing farm operation tasks (e.g. tasks 180-190 (fig. 6) and tasks (58)) (fig. 5).
In re. claim 13, Walliser teaches a method for controlling a network of farms (greenhouses (12) from one of the chosen greenhouses) (para [0055]) comprising: receiving, at one or more processors (20), communications from a plurality of remotely located modular farms (12), the plurality of remotely located modular farms including a mobile container of a plurality of mobile containers (greenhouse located in remote corners of the world) (para [0053]) having a contained environment for growing a crop (associated bays) (fig. 1), the communications including at least sensor data from one or more of a sensor (e.g. sensors (52) from bay 1 through SCM (44)) (para [0027]) and equipment within the contained environment (sensor control modules (40, 42, 44, 46)) (para [0029]) and location data indicating a location of the contained environment (data obtained from United States (para [0055]) indicates IP address used); and transmitting, by the one or more processors, a communication to a modular farm of the plurality of the remotely located modular farms comprising instructions corresponding to growing conditions within the contained environment (via recipe instructions sent to sensor control modules (40, 42, 44, 46)) (para [0031]).
In re. claim 14, Walliser teaches a system for monitoring and controlling a modular farm (12) over a network (18), comprising: a memory storing machine-readable instructions (device onto which instructions are stored) (para [0031]); and one or more processors communicatively coupled with the memory and configured to execute the machine-readable instructions (execution device of the main controller) (para [0032]) to: transmit communications from the modular farm (12) to a 
In re. claim 15, Walliser teaches the system of claim 14, wherein the transmitted communications includes data relating to climate within the contained environment (via the environmental SCM (40) (para [0028]) along with the other sensor control modules (40, 42, 44, 46)).
In re. claim 16, Walliser teaches the system of claim 14, wherein the transmitted communications includes user generated data comprising operational data (e.g. operation of environmental control to environmental module (40)) (para [0028]).
In re. claim 17, Walliser teaches the system of claim 14, further comprising, at the modular farm, a communication gateway device communicatively coupled with the one or more processors (wi-fi hub (104)) and configured to enable communication between the modular farm and the remote computing system (para [0029]), and with one or more user devices (108) associated with the modular farm (para [0029]).

In re. claim 19, Walliser teaches the system of claim 14, wherein the contained environment of the modular farm comprises a container housing racks (bays 2-6) for growing the crop (para [0023]), a lighting system configured to provide light for the crop (via shade device (90)) (para [0051]), an irrigation system (bay 1) configured to provide nutrients to the crop (para [0008]), a climate control system (SCM (42)) configured to control environmental condition within the modular container (para [0028]), and a ventilation system (vent (184)) configured to provide airflow to the crop (para [0051]).
In re. claim 20, Walliser teaches the system of claim 19, further comprising machine-readable instructions stored in the memory that, upon execution by the one or more processors, cause the system to carry out operations comprising controlling and monitoring one or more of the lighting system, the irrigation system, the climate control system, and the ventilation system (via control of sensor control modules (40, 42, 44, 46)) (para [0031]).
In re. claim 21, Walliser teaches a method for monitoring and controlling a modular farm (12) over a network (18), comprising: transmitting, by one or more processors (execution device of the main controller) (para [0032]), communications from the modular farm (12) to a remote computing system (20), the modular farm including a modular container forming a contained environment for growing a crop (associated bays) (fig. 1), the communications including at least sensor data from one or more of a sensor (e.g. sensors (52) from bay 1 through SCM (44)) (para [0027]) and equipment within the contained environment (sensor control modules (40, 42, 44, 46)) (para [0029]) and location data indicating a location of the contained environment (data obtained from United States (para [0055]) indicates IP address used); receiving, by the one or more processors, a communication from the remote computing system comprising crop instructions .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Walliser as applied to claim 1 above and further in view of Fowler et al. (US 2013/0179493).
In re. claim 11, Walliser teaches the system of claim 1, wherein the transmitted communication includes information available to users associated with each of the remotely located modular farms (via recipe synchronizing (320)) (fig. 7) (para [0055]), 
Walliser fails to disclose a notification to users, and wherein the notifications are pushed to user devices that are subscribed to receive the notifications.
Fowler teaches a notification to users (event data (116)) (para [0015]), and wherein the notifications are pushed to user devices (112) that are subscribed to receive the notifications (para [0015]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Walliser to incorporate the teachings of Fowler to have notifications pushed to user devices that are subscribed to receive the notifications; since .
Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. 
Applicant argues However, Walliser does not disclose or suggest, for example, that location data is transmitted by the greenhouse 12 to the central server 18 or that the central server 18 determines instructions for crops in the greenhouses 12 based on received location data, nor would it need to be, as the greenhouses 12 are in fixed locations.
As stated in paragraph [0021] of Walliser, recipes are developed by hydroponic experts and provided through the internet to hydroponic greenhouses anywhere in the world.  That is, the containers would have to be moved to a location anywhere in the world.  Walliser provides an example as to location data in paragraph [0055] of a greenhouse located in the United States, as is also shown in Figure 8.  As the system is connected to the wide area network, the location is understood to be obtained by a well-known method of using the IP address at the location.  As Walliser discloses indicating a specific location of the United States as compared to anywhere in the world, the argument is considered non-persuasive.  Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the modular containers are not fixed to the locations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 


/C.D.H./
Primary Examiner
Art Unit 3647


/Christopher D Hutchens/Primary Examiner, Art Unit 3647